Citation Nr: 1621943	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected subacromial impingement of the left shoulder with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1982 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

This matter was previously before the Board in November 2015 and was remanded for further development.  The matter has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the case must be remanded again for clarification from the January 2016 VA examiner.  As per the Board's November 2015 remand, a VA examination was conducted in January 2016.  The examiner found that there were additional contributing factors of disability of the left shoulder, and described them as "less movement than normal due to ankylosis, adhesions, etc.," but then later found that the Veteran did not have ankylosis of the left side.  

The findings of the January 2016 VA examiner are unclear as to whether the Veteran has ankylosis.  Were the Veteran to suffer from ankylosis, he would be eligible for compensation under a separate diagnostic code.  Therefore, the Board finds that an addendum opinion for clarification from the January 2016 VA examiner is necessary in this case.     

Also, as this matter is being remanded, all updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC Tampa, as well as the VAMC Bay Pines Health Care System, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since January 2016.

2.  After the above development has been completed, and after any records obtained have been associated with the record, obtain an addendum opinion from the January 2016 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner.  

The examiner should clarify whether or not the Veteran suffers from any form of ankylosis of the left shoulder.  The January 2016 examination report states that there was additional disability of the left shoulder due to ankylosis and adhesions.  However, the examiner later indicated in the report that there was no ankylosis of the left shoulder.

The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that the claims file was reviewed.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




